Determination of respondent New York City Loft Board dated July 25, 1991, which, after a hearing, and after an order of remand of the Supreme Court, New York County (Myriam Altman, J.), entered on or about June 19, 1991, found that the respondent-tenants had proven seven counts of harrassment by the petitioner-landlord and fixed a total fine of $5,875, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by the relevant part of an order of the same court and Justice entered November 8,1991), is dismissed, without costs.
All of the challenged determinations are based on substantial evidence, and this Court will not interfere with the administrative agency’s province as fact-finder (see, Matter of Deitch v Dole, 159 AD2d 311).
The cause of action asserting that the administrative finding is inconsistent with the agency’s regulations was dismissed on the merits by the IAS court in the order of transfer, and petitioner did not appeal. Accordingly, this Court is without jurisdiction to reach the claim. Were we to reach it, we would find it to be without merit.
We have considered all of petitioner’s other arguments, and find them to be without merit. Concur — Carro, J. P., Milonas, Ellerin and Ross, JJ.